    Albert P. O'Donnell, et al.


   Scranton School District, et al.                                  3:20-CV-00225-JMM




        Patrick Howard, Esq.




                03/30/2020



        03/30/2020                                     /s/Patrick J.Loftus

Scranton School District & all individual defendants   Patrick J. Loftus



                                                       30 S 17th Street, Philadelphia, PA 19103

                                                       loftus@duanemorris.com

                                                       215-979-1367
